Appeal by the employer and carrier. The Workmen’s Compensation Board has found that claimant was injured by falling about thirteen feet from a ladder upon which he was working to a concrete floor. The finding is sustained by the employer’s report of injury; the report of the attending physician, the latter being received without oral testimony, the attorney for the appellants stating " I am not taking issue with these reports ”; and claimant’s testimony. The evidence sustains the findings. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 1056.]